STATE OF MICHIGAN

                      COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,         UNPUBLISHED
                                         December 15, 2015
          Plaintiff-Appellant,

v                                        No. 319991
                                         Oakland Circuit Court
EARL CANTRELL CARRUTHERS,                LC No. 2013-245268-FH

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 319992
                                         Oakland Circuit Court
RYAN TINSLEY CARRUTHERS,                 LC No. 2013-245250-FH

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 319993
                                         Oakland Circuit Court
DERRICK SHOMARI HOLOMAN,                 LC No. 2013-245247-FH

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 319994
                                         Oakland Circuit Court
VERTRECE LEO SHEPARD WELLS,              LC No. 2013-245261-FH

                                   -1-
               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

v                                                                   No. 319995
                                                                    Oakland Circuit Court
DEONTE PIERRE ARNOLD,                                               LC No. 2013-245248-FH

               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

v                                                                   No. 319996
                                                                    Oakland Circuit Court
SHERALYN MEDIANTE GEER,                                             LC No. 2013-245249-FH

               Defendant-Appellee.


Before: SAAD, P.J., and M. J. KELLY and SHAPIRO, JJ.

M. J. KELLY, J. (concurring).

        I concur fully with the lead opinion. I write separately, however, to clarify two points: I
do not understand the majority opinion to foreclose the possibility that a defendant might be able
to establish a defense of entrapment even though that person does not have any direct interaction
with a police officer, see People v Matthews, 143 Mich. App. 45; 371 NW2d 887 (1985); I also do
not understand the majority opinion to foreclose the possibility that an otherwise law-abiding
person might be induced to commit a crime by an officer’s efforts to convince the person that he
or she would be immune from prosecution.

        Here, the undisputed evidence showed that defendants were engaged in criminal conduct
involving marijuana before any officer became involved. See Ter Beek v City of Wyoming, 495
Mich. 1, 15; 846 NW2d 531 (2014) (noting that the possession, manufacture, and delivery of
marijuana remains illegal in this state). They may have done so under the mistaken belief that
they would be immune from prosecution, but they nevertheless engaged in criminal acts. See
People v Koon, 494 Mich. 1, 5; 832 NW2d 724 (2013) (stating that the Medical Marijuana Act
provides immunity from prosecution for otherwise criminal acts). Because the evidence showed
that the officer did not induce defendants—directly or indirectly—to engage in criminal conduct
by convincing them that they would be immune from prosecution, but instead merely complied
                                                -2-
with defendants’ existing scheme for the unlawful sale and delivery of marijuana, this case does
not rise to the level of entrapment. See People v Johnson, 466 Mich. 491, 498; 647 NW2d 480
(2002).

                                                           /s/ Michael J. Kelly




                                              -3-